United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Plains, NY, Employer
__________________________________________
Appearances:
Robert A. Taylor, Esq., for the appellant
No appearance, for the Director

)
)
)
)
)
)
)
)

Docket No. 09-1036
Issued: December 8, 2009

Oral Argument September 17, 2009

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2009 appellant filed a timely appeal from a December 1, 2008 decision of
the Office of Workers’ Compensation Programs affirming an April 21, 2008 decision which
denied his claim for disability compensation. Pursuant to 20 C.F.R. § 501.2(c) and 501.3, the
Board has jurisdiction over this claim.
ISSUE
The issue is whether appellant has established employment-related disability on
October 20, November 13 and 21 through 25, 2006, due to his March 30, 2001 employment
injuries.
FACTUAL HISTORY
On March 30, 2001 appellant, then a 33-year-old mail handler, injured his low back in the
performance of duty. He stopped work on March 31, 2001.1 The Office accepted the claim for
1

The record reflects that appellant received continuation of pay through May 14, 2001. On May 15, 2001 he
began receiving compensation for lost wages due to continued temporary total disability.

lumbosacral sprain. Appellant returned to a limited-duty position for eight hours a day on
November 20, 2001. The Office accepted his claim for a recurrence of disability on
October 3, 2003. The record reflects that appellant was totally disabled from December 16, 2004
to February 4, 2005. The Office also accepted claims for a recurrence of disability on
December 18, 2004, December 27, 2005 and July 10, 2006.2 Appellant received appropriate
compensation benefits.
In a June 5, 2006 attending physician’s report, Dr. Stephen Andrus, Board-certified in
pain medicine, diagnosed left sacroiliitis and chronic low back pain and radiculitis. He advised
that appellant could perform light duty, four hours per day with no lifting over 40 pounds and
continued to treat appellant. In a September 8, 2006 duty status report, Dr. Andrus diagnosed
lumbar radiculopathy and advised that appellant could continue to work four hours per day with
a 40-pound lifting restriction.
On December 21, 2006 appellant filed a Form CA-2a, notice of recurrence, for 20 hours
of total disability on October 20, November 13 and 21 through 25, 2006. He alleged that his
condition was chronic in nature, and that he experienced episodes of chronic and severe pain. In
a letter dated January 22, 2007, appellant noted that November 21, 2006 was a nonscheduled
workday. He alleged that on November 22, 2006 he made an effort to report to work but had to
leave after 15 minutes.
On January 13, 2007 appellant was removed from his employment for violation of a last
chance agreement that he signed on September 21, 2006. He returned to duty at another
employing establishment in September 2007 in a full-time regular mail handler position effective
October 13, 2007.
On September 14, 2007 appellant also completed a Form CA-7 requesting 20 hours of
wage-loss compensation for total disability on October 20, November 18, 22, 23 and 25, 2006.
The employing establishment noted that appellant was previously paid four hours per day for the
aforementioned dates due to a loss of wage-earning capacity determination made on
March 31, 2001. Appellant was now seeking payment for the additional four hours of pay for
time missed on those dates. In a letter dated October 1, 2007, appellant’s representative noted
that appellant was seeking compensation for four hours a day for the dates in question.
Appellant submitted a December 4, 2006 disability certificate from Dr. Andrus who
diagnosed lumbar radiculopathy and placed appellant off work on October 20, November 13 and
21 to 25, 2006. Dr. Andrus indicated that appellant could resume limited duties from
December 4, 2006 to January 30, 2007. In a separate attending physician’s report of
December 4, 2006, he checked the box “yes” that he believed appellant’s condition was caused
or aggravated by an employment activity. Dr. Andrus prescribed no lifting over 40 pounds and
no bending for no more than four hours a day. He noted that appellant was partially disabled
from February 24 to December 4, 2006. Dr. Andrus advised that appellant had chronic
intermittent low back pain which varied in intensity and “may cause episodic periods of
incapacity and is chronic in nature.”
2

Appellant also received compensation for wage loss for the period July 10 to August 13, 2006.

2

In reports dated May 1 and 25, 2007, Dr. Andrus noted that appellant was out of work
and disabled on October 20, November 13 and 21 through 25, 2006. In a June 4, 2007 report, he
noted that appellant was able to resume light-duty work on March 7, 2006. In an August 2, 2007
report, Dr. Andrus opined that appellant was partially disabled from February 24 to
December 4, 2006.
In a letter dated January 2, 2008, the Office advised appellant that additional factual and
medical evidence was needed and that a physician’s reasoned opinion was crucial to his claim.
On February 1, 2008 the employing establishment controverted the claim and alleged that
appellant’s inability to work was due to a disciplinary action.
In reports dated February 12 and 15, 2008, Dr. Andrus noted that appellant was seen for
follow up due to pain in his lower back, left buttocks and mid thigh. He diagnosed left sacroiliac
and chronic strain spasm and lumbar radiculopathy. Dr. Andrus placed appellant off work from
January 2, 2007 to February 12, 2008. He continued to treat appellant and submit reports.
By decision dated April 21, 2008, the Office denied appellant’s claim for compensation.
It found that the evidence failed to show that there was a change in the claimant’s light-duty
assignment or a change in his accepted work- related conditions.
On May 14, 2008 appellant’s representative requested a hearing, which was held on
September 23, 2008.3
On July 8, 2008 Dr. Andrus noted that appellant was seen for a lumbar strain and opined
that he could return to work with restrictions for the period July 8 to August 14, 2008. He
opined that appellant was partially disabled on October 20, November 12, 22, 24 and 25, 2006
due to the lumbar strain as a direct result of his work-related injury on March 30, 2001.
Dr. Andrus also noted that appellant was partially disabled from January 12, 2007 to
July 8, 2008.
In a September 15, 2008 report, Dr. Andrus noted that appellant originally had a
diagnosis of lumbar strain and lumbar disc displacement. He noted that, after multiple
examinations, he also determined that appellant had chronic left sacroiliitis and left lumbar
radiculopathy. Dr. Andrus explained that the nature of these diagnoses resulted in appellant
having a chronic condition with intermittent exacerbations, which limited him to working four
hours per day, five days a week. He opined that, while appellant was on limited duty, his
position required lifting, twisting and reaching, and these activities contributed to an
exacerbation of his symptoms which forced appellant to go out on full disability on October 20,
November 18, 22, 24 and 25, 2006.4 Dr. Andrus noted that appellant’s most recent evaluation
3

During the hearing, appellant and his representative alleged that appellant’s medical condition and work factors
had changed. He alleged that the employing establishment violated appellant’s weight restriction of 40 pounds by
directing him to push an all-purpose container (APC) weighing 250 pounds. Appellant’s representative noted that
appellant had previously requested leave for the dates of November 24 to 25, 2006 in order to winterize his home in
upstate New York. However, because of his injuries, he was unable to perform the project and had to hire someone.
Appellant also alleged that he could not get an earlier appointment because his physician’s wife had a child and he
was out for a few weeks.
4

The physician also referred to later dates.

3

was July 8, 2008. He opined that appellant aggravated and worsened his condition by work he
did at the employing establishment prior to October 26, 2006 and from November 26 to
January 13, 2007. Dr. Andrus opined that appellant’s duties “directly resulted in an exacerbation
of his underlying chronic lumbar spine condition.” He explained that, because of these workrelated exacerbations, appellant had full disability and could not work on October 20,
November 18, 22, 24 and 25, 2006. Dr. Andrus opined that appellant was likely to continue to
have a chronic lumbar spine condition which should be considered a moderate partial permanent
disability related to his lumbar spine. He indicated that appellant could not return to full duty;
however, appellant should be able to return to his light-duty position for four hours per day, five
days a week. Dr. Andrus continued to treat appellant and submit reports.
On October 17, 2008 appellant’s representative contended that appellant had submitted
rationalized medical evidence and that the employing establishment did not adhere to appellant’s
medical restrictions. He submitted a copy of an arbitration decision issued on August 19, 2006.
The decision found that appellant pushed a heavy mail container in violation of his medical
restriction that limited his pushing, pulling and lifting of more than 40 pounds. In an October 10,
2008 statement, Steven Rodriquez, a coworker, indicated that he worked with appellant from
August through December 2006. He noted that, on a daily basis, he observed appellant pushing
and pulling postal containers, hampers and racks, weighing in excess of 200 pounds.
Mr. Rodriguez indicated that appellant was performing these tasks under direction of the
employing establishment.
By decision dated December 1, 2008, the Office hearing representative affirmed the
April 21, 2008 decision.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act5 (“Act”)
has the burden of proof to establish the essential elements of his claim by the weight of the
evidence,6 including that he sustained an injury in the performance of duty and that any specific
condition or disability for work for which he claims compensation is causally related to that
employment injury.7
As used in the Act, the term “disability” means incapacity, because of an employment
injury, to earn the wages the employee was receiving at the time of injury.8 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical

5

5 U.S.C. §§ 8101-8193.

6

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

Richard T. DeVito, 39 ECAB 668 (1988); Frazier V. Nichol, 37 ECAB 528 (1986); Elden H. Tietze, 2 ECAB
38 (1948); 20 C.F.R. § 10.5(f).

4

standpoint, they prevent the employee from continuing in his employment, he is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.9
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.10 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.11 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.12
ANALYSIS
The Office accepted appellant’s claim for lumbosacral sprain. Appellant requested
compensation for disability for 20 hours of disability on October 20, November 13 and 21
through 25, 2006. On January 2, 2008 the Office advised appellant of the evidence needed to
establish his claim. Appellant, however, did not submit sufficient reasoned medical evidence to
establish that his disability for the 20 hours claimed was causally related to his accepted injury.
He did not submit a medical report in which his treating physician explained how his disability
was related to the accepted injury.
Dr. Andrus provided a December 4, 2006 disability certificate which diagnosed lumbar
radiculopathy. He advised that he had placed appellant off work on October 20, November 13
and 21, to 25, 2006 and that appellant could resume limited duties from December 4, 2006 to
January 30, 2007. The Board notes that Dr. Andrus did not address why appellant was unable to
perform any type of work on these dates. To establish causal relationship, a claimant must
submit a physician’s report in which the physician reviews the employment factors identified by
the claimant as causing the claimed condition and, taking these factors into consideration as well
as findings upon examination, states whether the employment injury caused or aggravated the
diagnosed conditions and presents medical rationale in support of his or her opinion.13
Moreover, Dr. Andrus did not address whether he had actually examined appellant on the dates
of disability claimed. His December certificate does not list any findings from physical
examination in October or November 2006.
9

Bobby W. Hornbuckle, 38 ECAB 626 (1987).

10

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

11

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); see Huie Lee Goal, 1 ECAB 180,
182 (1948).
12

G.T., supra note 11; Fereidoon Kharabi, supra note 10.

13

D.D., 57 ECAB 734 (2006).

5

In a separate report also dated December 4, 2006, Dr. Andrus checked the box “yes” that
he believed appellant’s condition was caused or aggravated by an employment activity. He
noted that appellant was partially disabled from February 24 to December 4, 2006. The Board
has held that when a physician’s opinion on causal relationship consists only of checking “yes”
to a form question, without explanation or rationale, that opinion is of diminished probative
value and is insufficient to establish a claim.14 Dr. Andrus did not offer a rationalized medical
opinion as to how appellant’s employment caused or aggravated his condition and caused
disability for the 20 hours claimed.
In reports dated May 1, 25, August 2, 2007 and July 8, 2008, Dr. Andrus reiterated his
opinion that appellant was disabled on the aforementioned dates. He opined that appellant was
partially disabled on the above dates due to the lumbar strain as a direct result of his work-related
injury on March 30, 2001. The Board notes that these reports are also insufficient as Dr. Andrus
did not provide a fully rationalized medical opinion,15 nor did he address whether he had
examined appellant in October or November 2006 to support his opinion on disability.
In a September 15, 2008 report, Dr. Andrus noted that he originally diagnosed a lumbar
strain and lumbar disc displacement and later determined that appellant had chronic left
sacroiliitis and left lumbar radiculopathy. He noted that appellant’s position required lifting,
twisting and reaching, and these activities contributed to an exacerbation of his symptoms which
forced appellant to go out on full disability on October 20, November 18, 22, 24 and 25, 2006.
Dr. Andrus opined that appellant’s duties “directly resulted in an exacerbation of his underlying
chronic lumbar spine condition.” The Board notes that, while he attempted to address in 2008
how appellant had exacerbated his symptoms in 2006, he did not provide any contemporaneous
examination findings or a reasoned explanation as to how he arrived at his conclusion.16 This is
particularly important in light of the additional diagnoses of chronic left sacroiliitis and left
lumbar radiculopathy.17 The Board notes that there are no contemporaneous findings pertaining
to the aforementioned periods. Dr. Andrus noted that his most recent examination was in
July 2008. The Board finds that this opinion is insufficient to establish disability on the 20-hour
periods in 2006.
Other reports contained in the record did not address the period or disability or offer a
specific opinion on causal relationship. Medical reports not containing rationale on causal
relation are entitled to little probative value and are generally insufficient to meet an employee’s
burden of proof.18
In the instant case, none of the medical reports submitted by appellant contained a
sufficiently rationalized opinion to establish that he could no longer perform the duties of his
14

Sedi L. Graham, 57 ECAB 494 (2006).

15

Id.

16

See supra note 11.

17

The Board notes that the record is unclear as to whether these conditions are accepted.

18

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

6

light-duty position or his disability on October 20, November 13, 21 through 25, 2006. The
Board finds that appellant has failed to submit rationalized medical evidence establishing that his
disability for the 20 hours claimed in 2006 was causally related to his accepted employment
injury. Appellant has not met his burden of proof.
The Board notes that, while the present case only pertains to the 20 hours of disability
claimed, further development is needed by the Office to clarify certain aspects of appellant’s
claim. For example, the statement of accepted facts indicates that appellant’s claim was accepted
for a lumbar strain; however, the Office hearing representative noted that appellant’s accepted
conditions included a herniated disc and sacroiliitis. It appears that appellant is alleging a change
in the nature and extent of his injury-related condition or conditions on other dates, which has
not been adjudicated by the Office. The record suggests that there was a change in the nature
and extent of appellant’s duties. The August 16, 2006 arbitration decision indicates that
appellant worked beyond his restrictions. It appears that further development of the record is
required in order to ascertain whether there was a change in the nature and extent of the injuryrelated condition or in the light-duty position.
Appellant’s representative contended at oral argument that appellant had established his
claim for disability for the 20 hours claimed. However, as noted, appellant did not meet his
burden of proof in regard to this period of disability.
CONCLUSION
The Board finds that appellant failed to establish an employment-related disability on
October 20, November 13, 21 through 25, 2006, due to his March 30, 2001 employment injuries.

7

ORDER
IT IS HEREBY ORDERED THAT the December 1, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

